TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 11, 2015



                                      NO. 03-15-00363-CV


               Texas Department of Family and Protective Services, Appellant

                                                 v.

                     Brilliant Starts Learning Academy, L.L.C., Appellee




          APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on May 19, 2015. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.